.



        OFFICE       OF THE ATTORNEY       GENERAL     OF TEXAS
                                AUSTIN




xw.   ol8ua wolf                                         A
Qowty    AuaftNJlr
~arurda0~~f
Bl% S&4,       Peua




                                                     0 8Oll
                                                     the oumaon
                                                      bwroa
                                                     Ithin th*



                                                  Of our Oon8Situ~ion,
                                       8   ~OMtitution     tin4 the
                                                    U.&h.)    106 S.W.
                                                     .C.A.) 114 S.W. (?a)
                                                     (0.a.A.) 264 8.W.
                                                     73 B.W* 508, xllhc
&e&   euthorltf t0 make there ~-08.




                                      COMMITTEE